Citation Nr: 1133412	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 and July 1991, and from January 2003 to May 2004.  An additional period of service from January to May 1987 is reflected by the record.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board recognizes that in November 2009 on the substantive appeal form, the Veteran requested a local hearing to be held at the RO in Winston Salem, NC, before a hearing officer.  As certification of the case to the Board preceded the hearing request, no action was taken in this regard.  The Board observes that on the November 2009 substantive appeal form, the Veteran addressed his appeal relating to an increased evaluation for PTSD, and specifically requested the assignment of a 50 percent evaluation.  Based on the evidence currently on file, the Board has determined herein that the criteria for the grant of an initial 50 percent evaluation for PTSD have been met.  Accordingly, the Board finds the fact that a hearing was not provided non-prejudicial, as even without a hearing, the benefits sought on appeal are being granted herein. In any case, the Veteran's accredited representative has submitted an informal hearing presentation, which indicates a that the preference of the Veteran is to proceed without a hearing.  It is also pointed out that as a TDIU claim also remains pending on appeal, the Veteran will be given an opportunity to present hearing testimony on this matter as will be further explained in the remand below.

In October 2007, the Veteran filed increased rating claims for service-connected disorders of the cervical and lumbar spine.  While it appears that the RO acknowledged the filing of the claims, it does not appear that subsequent adjudication was undertaken.  The claims of entitlement to increased ratings for service-connected disorders of the cervical and lumbar spine have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The claim of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire appeal period, the evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, but has not been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an in initial schedular evaluation of 50 percent for service-connected PTSD have been met for the entirety of the appeal period extending from April 27, 2006.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in May, July, and November 2006 (addressing the elements of service connection prior to the grant of service connection for PTSD), and again in March 2008 (addressing the elements pertinent to the increased rating claim).  Indeed, as this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007)

To the extent that the claim on appeal includes a component of an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in the letter dated in March 2008.  The RO readjudicated the claim in a Supplemental Statement of the Case (SSOC) issued in September 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  

Additional evidence consisting of a private medical report of 2010 was added to the record subsequent to the issuance of the September 2009 SSOC.  This evidence was not accompanied by a waiver, but assists in providing a basis for assigning an increased initial rating.  While a full schedular award of benefits has not been granted herein, the benefits specifically sought by the Veteran have been granted (an initial 50 percent evaluation for PTSD).  Accordingly, the Board concludes that initial consideration of the aforementioned additional evidence is not prejudicial in this case, consistent with the provisions of 38 C.F.R. § 20.1304(c).  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, one VA examination was conducted (2007), VA records current through February 2009 were obtained, and a private medical report of February 2010 was provided for the file.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

The Veteran filed an original service connection claim for PTSD in April 2006.  By rating action of August 2007 (on appeal), service connection was established for PTSD for which an initial 30 percent evaluation was assigned, effective from April 2006. 

Evidence reflects that the Veteran was hospitalized at a VAMC for more than a month in August and September 2006, primarily for treatment of chronic PTSD in relapse.  The discharge report reflected that the Veteran's symptoms included: intrusive and recurrent recollections; depressed mood; chronic anxiety; detachment/isolation; restricted affect; difficulty sleeping; irritability and/or angry outbursts; and difficulty concentrating.  On examination, the Veteran was well-oriented and groomed.  Affect was constricted.  The Veteran had complaints of memory impairment but testing revealed that memory and cognitive functions were intact.  He reported having a poor social life, due to PTSD.  There were no complaints of severe depression or indications of suicidal/homicidal ideation.  Thought processes were linear and goal-directed.  The Veteran had complaints of insomnia.  

The discharge assessment reflected that the Veteran's symptoms of chronic, severe, PTSD persisted and fluctuated, but that he was hoping for improvement having learned coping techniques, and with the help of medication and on-going treatment.  It was noted that upon successful completion treatment of the hospitalization/program, the Veteran was in good control of self and reality and was physically stable.  The discharge summary included an opinion that the Veteran was not employable due to chronic, severe PTSD with persistent symptoms and frequent flare-ups having an adverse affect on the Veteran's physical illnesses.  A GAF (Global Assessment of Functioning) score of 35 was assigned.

A VA treatment note from January 2007 mentions that the Veteran was unhappy as his claim for Social Security benefits had been turned down.  It was noted that the Veteran was taking several medications including Celexa, which were helping with his symptoms of persistent insomnia, nightmares and anxiety, and were not productive of intolerable side effects.  The note indicated that the Veteran was appropriately dressed with good hygiene.  It was noted that he had no suicidal or homicidal intentions now or in the past.  There were no complaints or indications of severe depression.  Mood was euthymic with mildly constricted affect.  Thought processes were linear and goal-oriented.  Chronic PTSD was diagnosed.

A VA examination was conducted in August 2007 and the claims folder was reviewed.  The Veteran's complaints included: nightmares; sleep impairment; night sweats; bad dreams; anxiety; hypervigilence; intrusive memories; and isolation.  The report mentioned that the Veteran was not currently working.  It was explained that he had last worked in 2006 as an electrician, but had quit because of his back and was shortly thereafter hospitalized for treatment of PTSD.  It was also mentioned that the Veteran was on disability from work.  Socially, it was reported that the Veteran lived with his wife and 7 year old child.  It was noted that he went to church, visited with family members occasionally, and sometimes went out to eat.  He stated that he used to do more, but had quit doing a lot of things with his friends.  

Mental status examination revealed that the Veteran was appropriately groomed and well-oriented.  Speech was normal and unpressured.  There was no evidence of hallucinations, delusions, or of homicidal/suicidal ideation.  Occasional panic attacks were reported, and symptoms of depression, irritability and anxiety were noted.  Concentration and insight were described as fair and judgment was good.  PTSD was diagnosed and a GAF score of 50 was assigned.  Regarding the Veteran's industrial impairment it was noted that the Veteran had a lot of trouble with his back, anxiety, and being around co-workers and in public.  It was observed that he could handle supervisors and follow complex instructions, but had problems dealing with anxiety and depression.  

VA records reflect that the Veteran was hospitalized for almost 2 weeks in February 2009, primarily for treatment of PTSD and mood disorder.  On discharge, it was noted that the Veteran was not a suicide risk and had no symptoms of acute depression.  Mental status examination revealed that the Veteran was well oriented.  Speech was coherent and unpressured.  Mood was neutral and affect was stable and appropriate.  Insight and judgment were fair.  There was no evidence of hallucinations, delusions, or of homicidal/suicidal ideation.  A notation to the effect that the Veteran was competent and unemployable was made, with no additional detail provided.

The most recent evidence of record consists of report of a private psychiatric evaluation of the Veteran conducted by Dr. B. in February 2010.  The Veteran's primary complaint related to having trouble sleeping and being around other people.  The report documented symptoms of: nightmares, occurring several times a week; difficulty with interpersonal relationships; flashbacks to service; limited contacts with others with avoidance; depression; and sleep impairment.  

On mental status evaluation, the Veteran was appropriately groomed and well-oriented.  Speech was pressured.  There was marked difficulty with concentration and indications of impairment of judgment.  Memory for recent events was intact, but impaired for remote events.  Mood was blunted with evidence of considerable depression.  There were no indications of hallucinations, delusions, or thought disorder.  An Axis I diagnosis of PTSD with concentration impairment, isolation, sleep disturbance due to nightmares, severe interpersonal relationship problems, and unemployability, was made.  A GAF score of 31 was assigned.  The examiner commented that the Veteran was having marked concentration impairment and was isolated a great deal of the time.  It was further observed that he had severe interpersonal relationship problems and that this was creating major difficulties as far as work was concerned.   

Analysis

The Veteran contends that an initial evaluation in excess of 30 percent is warranted for his service-connected PTSD.  In a statement provided in November 2009, he requested the grant of an initial 50 percent evaluation for his PTSD.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the present appeal involving headaches.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability due to service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The evidence establishes that consistently since April 2006, symptoms of depression, flattened/restricted affect, sleep impairment, complaints of memory loss, disturbances of motivation and mood, hypervigilence and irritability have been documented, which are consistent with the enumerated criteria supporting both a 30 and 50 percent evaluations.  

Socially, the evidence does reflect that the Veteran is isolated and has difficulty relating to and interacting with others, such as co-workers (August 2007 VA examination).  However, the facts also confirm that the Veteran is in a stable marriage and has a young child.  This finding in and of itself is inconsistent with a demonstrated inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  The Veteran's social activities include going to church and occasionally eating out, which also fails to demonstrate a degree of social impairment consistent with an inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  It does appear, however, that the Veteran has some interpersonal relationship problems, as pointed out in a February 2010 medical statement.  While such problems were characterized as "severe" therein, there was essentially no information provided explaining that characterization.  An assessment of the evidence overall reflects that the Veteran's social impairment is most consistent with difficulty in establishing and maintaining effective work and social relationships, as contemplated under the rating criteria supporting a 50 percent evaluation for PTSD.

Industrially, the evidence contained in the file reflects that the Veteran had been employed as an electrician until 2006 when he quit because of his back and was shortly thereafter hospitalized for treatment of PTSD.  The Veteran's work status since that time is not entirely clear.  The discharge summary relating to the Veteran's August and September 2006 VA hospitalization included an opinion that the Veteran was not employable due to chronic, severe PTSD with persistent symptoms and frequent flare-ups having an adverse affect on the Veteran's physical illnesses.  However, the 2007 VA examination report contained findings which failed to support such a conclusion.  At that time, regarding the Veteran's industrial impairment it was noted that the Veteran had a lot of trouble with his back, anxiety, and being around co-workers and in public.  It was observed that he could handle supervisors and follow complex instructions, but had problems dealing with anxiety and depression.  In addition, on examination, concentration and insight were described as fair and judgment was good.  These findings are inconsistent with evidence of occupational impairment with deficiencies in most areas, as is provided for in the regulatory criteria for a 70 percent rating.  

Upon discharge from a period of VA hospitalization in 2009, a notation to the effect that the Veteran was competent and unemployable was made.  However, as no detail or explanation was provided, the basis for that opinion is unclear and leaves open the possibility that his unemployability is due to factors other than his PTSD.  Lacking any substantiation or explanation for this opinion, it is therefore afforded little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Similarly, following private evaluation in February 2010, an Axis I diagnosis of PTSD with concentration impairment, isolation, sleep disturbance due to nightmares, severe interpersonal relationship problems, and unemployability, was made.  The examiner commented that the Veteran was having marked concentration impairment and it was further observed that his severe interpersonal relationship problems was creating major difficulties as far as work was concerned.  Again, the contrary nature of this opinion undermines and significantly reduces its probative value.  On one hand the private examiner initially described the Veteran as unemployable.  It was then commented that severe interpersonal relationship problems were creating major difficulties as far as work was concerned, suggesting that the Veteran was not in fact entirely unemployable and even raising the question as to whether at that time, the Veteran was employed, (a matter not specifically addressed by the examiner in the 2010 report).  

Overall, the most complete and probative evidence addressing the nature and level of the Veteran's occupational impairment due to PTSD is found in the comprehensive VA examination report of 2007.  Therein, industrial impairment most consistent with reduced reliability and productivity was described, as provided for in the regulatory criteria for a 50 percent rating.  

As related to social and industrial impairment, the Veteran's GAF scores are also relevant.  GAF scores assigned during the appeal period have varied ranging from 50 to 31, indicative of serious symptoms or a serious impairment in social, occupational, or school functioning; to some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  However, the Board observes that the Veteran's relatively low GAF scores, and particularly those assigned in 2006 (35) and 2010 (31), largely fail to be supported by the narrative clinical findings accompanying those scores.   For instance, at neither time was there any impairment in reality testing, communication, or speech, nor was major impairment in areas such as judgment, thinking, or mood noted.  Accordingly, even given evidence of impairment relating to work and family relations, it is difficult to comprehend and/or identify the factors and symptoms which would substantiate such low scores.  

During the appeal period, the evidence fails to show nearly all of the enumerated criteria warranting the assignment of a 70 percent evaluation.  In this regard, the record contains no mention or endorsement of suicidal or homicidal ideation, and no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  While irritability has been noted, there have been no recorded incidents of impaired impulse control.

However, the Board observes that since April 2006, the lay and clinical evidence contains mention and/or indications of several of the enumerated criteria consistent with assignment of a 50 percent evaluation including: flattened/restricted affect, panic attacks; trouble concentrating, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that for the entirety of the appeal period, the Veteran's service-connected PTSD most nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, as occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships is demonstrated. 38 C.F.R. § 4.7 (2010).

The Board also points out that, none of the enumerated criteria consistent with the assignment of a 100 percent schedular evaluation for PTSD have been clinically shown from April 2006, forward.  In this regard, there is no documentation of symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, at this point, the clinical evidence is not consistent with manifestations of PTSD indicative of total occupational and social impairment.  

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD most nearly approximates the criteria for an initial 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, as occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships is demonstrated.  38 C.F.R. § 4.7 (2010).  Resolving reasonable doubt in the Veteran's favor as to the severity of service-connected PTSD, the Board concludes that the criteria for an initial 50 percent evaluation are met for the entirety of the appeal period extending from April 27, 2006, and to this extent the appeal is granted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, the preponderance of the evidence is against the assignment of an initial evaluation in excess of 50 percent for any portion of the appeal period.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.

With respect to the matter of whether the evidence indicates that the Veteran's service-connected PTSD warrants referral for an extraschedular consideration under 38 C.F.R. § 3.321, the Board notes that this issue is part and parcel with the claim for a TDIU, which is also on appeal, and is being remanded to the RO for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, this issue will be addressed during the subsequent adjudication by the RO.


ORDER

Subject to the provisions governing the award of monetary benefits, an initial evaluation of 50 percent for PTSD is granted for the entirety of the appeal period extending from April 27, 2006.

REMAND

A remand is warranted in this case in order to address matters relating to a pending TDIU claim, to include consideration of an extraschedular rating.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

The Board notes that a request for a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  In cases where the Veteran is unemployable by reason of service-connected disabilities but does not meet the schedular criteria under 38 C.F.R. § 4.16(a), the rating board is authorized to refer the case to the Director, Compensation and Pension Service for assignment of an extraschedular evaluation.  38 C.F.R. § 4.16(b). 

Pursuant to the above decision, an initial 50 percent evaluation has been assigned for PTSD effective from April 27, 2006.  At this time, the Veteran's service-connected conditions consist of PTSD, now evaluated as 50 percent disabling; and service-connected disorders of the cervical and lumbar spine, each assigned a 10 percent evaluation.  With application of the combined ratings table found under 38 C.F.R. § 4.25 it would appear that a combined evaluation of 60 percent will result.  

As an initial matter, the file contains an unaddressed hearing request from the Veteran, as shown by the November 2009 substantive appeal form.  On remand, the Veteran will be given an opportunity to confirm his hearing request, designate the type of hearing wanted, and be scheduled for a hearing.

The Board also observes that the file contains reference to a claim for benefits filed with the Social Security Administration (SSA) (January 2007 VA record).  Accordingly, efforts to obtain SSA records and any decision issued relating to the Veteran are required, pursuant to 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

The record contains information dated in 2007 to the effect that the Veteran had last worked in 2006 as an electrician, but had quit because of his back and was shortly thereafter hospitalized for treatment of PTSD.  His employability status has not been specifically addressed since that time.  The Veteran's representative has urged that additional evidentiary development be undertaken in this case.  In this regard, a VA examination assessing the Veteran's employability in the context of his service-connected PTSD and disabilities of the cervical and lumbar spine has been requested.  

Because the Veteran's employment status is uncertain at this point, and it does not appear that his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), on remand, the RO will have the discretion to obtain employment information, schedule a VA examination, a social and industrial survey, and/ or obtain a specialist's opinion addressing whether it is at least as likely as not that the Veteran's service-connected disabilities, cumulatively, render him unable to secure or follow a substantially gainful occupation, if deemed necessary for purposes of adjudicating the TDIU claim.  38 U.S.C.A. § 5103A; Colayong v. West, 12 Vet. App. 524 (1999); Friscia v. Brown, 7 Vet. App. 294 (1994).  In addition, the RO may consider whether the TDIU claim should be referred to the Director of Compensation and Pension Services for extra-schedular consideration under 38 C.F.R. § 4.16(b).

In addition, VA treatment and hospitalization records dated to February 2009 have been associated with the claims file.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  For this reason VA treatment and hospitalization records dated from February 2009, forward, will be requested.

As explained herein, the TDIU claim must be remanded for due process consideration, development, and consideration of referral for extraschedular consideration, as appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran appropriate notice in compliance with the VCAA regarding a claim for TDIU.

2.  The RO/AMC shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his TDIU claim.  Appropriate steps should be taken to obtain any such identified records, as well as to obtain VA outpatient and hospitalization records dated from February 2009, forward.

3.  Take steps to ascertain whether the Veteran is in receipt of SSA benefits for disability or retirement purposes and provide such information for the file.  In the event of any evidence of filing for SSA disability benefits, contact the SSA and request all pertinent documentation involving any claim for Social Security by the Veteran including any medical records and decisions that Social Security has pertaining to the Veteran.  These records should be associated with the claims file.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Confirm the Veteran's hearing request which was made in November 2009; clarify the type of hearing desired; and as appropriate, schedule the Veteran for his requested type of hearing, if desired.  A copy of the hearing notice should be placed in the record. 

5.  The RO/AMC should take such additional development action as it deems proper with respect to the TDIU claim.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

6.  The RO/AMC should then adjudicate the Veteran's claim for TDIU benefits.  If appropriate, the RO/AMC should consider submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


